DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment, filed March 18, 2020, is entered.  Applicant amended claims 3-8, 10, 12, 14 and 15.  No new matter is entered.  Claims 1-15 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires the grinding of the mixture be performed for a period of time sufficient to allow the incorporation of LiBH4 into the compound.  Although relative terms are not per se indefinite, the specification lacks any guidance as to how “sufficient” should be interpreted within the context of the claimed invention.  Specifically, there is no guidance as to how this standard is satisfied and what factors should be considered.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Claim 9 is rejected due to its dependency on claim 8.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita et al. (U.S. Publication No. 2016/0156064) in view of Yamauchi et al., Journal of Power Sources, 244 (2013) 707-710, both of which are cited in Applicant’s information disclosure statement.
With respect to claims 1, 2, 3, 4, 5 and 6, Miyashita teaches a compound having the formula Li7-xPS6-xHax, wherein Ha is Cl or Br and x is between 0.2 to 1.8.  Paragraph 33.  Miyashita teaches the compound is a sulfide-based solid electrolyte.  Paragraph 32.
Miyashita is silent as to whether the compound comprises borohydride, as required by the claimed invention.
However, Yamauchi, which deals with sulfide-based solid electrolytes, teaches between 0 and 0.33 mol.% lithium borohydride is incorporated into a sulfide-based solid electrolyte to obtain increased lithium-ion conductivity.  Abstract.  Yamauchi further teaches the obtained electrolyte did not have a peak attributable to the phase transition of LiBH4 and the Raman spectra indicated the presence of BH4- ions.  Abstract.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Miyashita’s electrolyte to contain borohydride because Yamauchi teaches doing so obtains an increased lithium-ion conductivity.
With respect to claim 7, modified Miyashita teaches the compound is in amorphous form.  Yamauchi, Sec. 3. Results and discussion, first paragraph.
With respect to claims 8 and 9, Examiner notes that the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.
Miyashita and Yamauchi, as combined above, teach the compound is prepared by providing a mixture of Li2S, P2S5, LiCl and LiBH4 and ball milling (grinding) the mixture for 15 hours.  Miyashita, Paragraph 54 and Yamauchi, Sec. 2. Experimental, Second Paragraph.
With respect to claim 10, modified Miyashita teaches an electrochemical cell comprising the compound as a solid electrolyte.  Paragraph 67.
With respect to claim 11, modified Miyashita teaches the solid electrolyte does not contain LiBH4.  Yamauchi, Abstract.
With respect to claims 12 and 13, modified Miyashita teaches the electrochemical cell comprises a negative electrode comprising an active material consisting of lithium and/or lithium indium and a positive electrode active material consisting of lithiated transition metal oxides and sulfur compounds, such as TiS2.  Miyashita, Paragraph 116 and Yamauchi, Sec. 2. Experimental, Third Paragraph.
With respect to claim 14, Examiner notes that the claim is a product-by-process claim.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, Miyashita and Yamauchi, as combined above, teach a solid-electrolyte electrochemical cell meeting the requirements of the claimed invention. Miyashita, Paragraph 116 and Yamauchi, Sec. 2. Experimental, Third Paragraph.
With respect to claim 15, Miyashita and Yamauchi, as combined above, teach a method comprising substituting borohydride (boron-containing anion) for a halogen ion in Li7-xPS6-xHax, wherein Ha is Cl or Br and x is between 0.2 to 1.8, to increase the ionic conductivity of the compound.  Miyashita, Paragraph 33 and Yamauchi, Abstract. 
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759